J-S46023-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

JAMES JOHNSON

                            Appellant                    No. 245 MDA 2014


                Appeal from the PCRA Order December 31, 2013
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0005140-2001


BEFORE: SHOGAN, J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                         FILED SEPTEMBER 09, 2014

        James Johnson appeals from the order of the Court of Common Pleas

of Berks County dismissing his third petition filed pursuant to the Post
                                       1
                                           We affirm based on the well-reasoned

opinion of the Honorable Scott D. Keller.

        Judge Keller ably summarized the facts of this case as follows:

        Following a jury trial, [Johnson] was found guilty of one (1)
        count of Murder of the Second Degree, two (2) counts of
        Aggravated Assault, one (1) count of Recklessly Endangering
        Another Person, one (1) count of Robbery, one (1) count of
        Possessing Instrument of Crime, and related conspiracy counts
        on November 19, 2002. On December 9, 2002, the Court
        sentenced [Johnson] to life imprisonment based upon the
        application of the mandatory sentence found in 18 PA. CONS.
        STAT. § 1102(B). The [c]ourt also sentenced [Johnson] to serve
____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
J-S46023-14


     no less than six (6) to no more than twelve (12) months on the
     Possessing an Instrument of Crime count to be served
     concurrently with [
     sentenced [Johnson] to a consecutive term of no less than five
     (5) to no more than ten (10) years on the Conspiracy to Commit
     Robbery count. [Johnson] appealed, and the Superior Court of
     Pennsylvania affirmed [J
     November 10, 2003.

     On November 15, 2004, [Johnson] filed his first pro se PCRA
     petition.   The [c]ourt appointed Gail Chiodo, Esquire, on
     November 18, 2004 to represent [Johnson] in his PCRA
     proceedings. After PCRA counsel
     record, Attorney Chiodo filed a request to withdraw as counsel,
     pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.
     1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.
     1988). PCRA counsel advised that, in her professional judgment,
     [Johnson] was not eligible for relief under the PCRA. After an

     the [c]ourt permitted Attorney Chiodo to withdraw and issued an
     Order and Notice of Intent to Dismiss (herei

     petition on March 31, 2005.       [Johnson] appealed from the

     affirmed the dismissal on June 5, 2006.

     On August 14, 2006, [Johnson] filed his second pro se PCRA
     petition. The [c]ourt issued its ONID on September 1, 2006, and


     dismissing his PCRA petitio
     dismissed by the Superior Court on May 16, 2007, based on his
     failure to file an appellate brief.

PCRA Court Opinion, 3/14/14, at 3-4.

     On July 22, 2013, Johnson filed his third pro se PCRA petition.

Following review of

ONID on December 3, 2013, ultimately dismissing the petition on December

31, 2013. Johnson filed his notice of appeal on February 4, 2014. By order

of the court, Johnson filed his concise statement of errors complained of on


                                   -2-
J-S46023-14



appeal on February 20, 2014.          The PCRA court issued its Rule 1925(a)

opinion on March 14, 2014.



in dismissing his petition as untimely because the exception for newly

discovered facts applies.       We disagree and conclude that the PCRA court



      In reviewing an order denying PCRA relief, our standard of review is

                                                 is supported by the evidence




Commonwealth v. Johnston, 42 A.3d 1120, 1126 (Pa. Super. 2012)

(internal citations omitted).

      With respect to jurisdiction under the PCRA, this Court has stated:

      Pennsylvania law makes clear no court has jurisdiction to hear
      an untimely PCRA petition. The most recent amendments to the
      PCRA, effective January 16, 1996, provide a PCRA petition,
      including a second or subsequent petition, shall be filed within
      one year of the date the underlying judgment becomes final. A
      judgment is deemed final at the conclusion of direct review,
      including discretionary review in the Supreme Court of the
      United States and the Supreme Court of Pennsylvania, or at the
      expiration of time for seeking the review.

Commonwealth v. Monaco, 996 A.2d 1076, 1079 (Pa. Super. 2010)

(citations omitted).

      The PCRA court corr

petition is patently untimely.      See

judgment of sentence became final thirty days after this Court affirmed it on

                                       -3-
J-S46023-14



November 10, 2003, as he sought no further appellate review. Accordingly,

the period for the filing of a PCRA petition expired on December 10, 2004.



prove that the timeliness exception relating to newly discovered evidence

applies. See 42 Pa.C.S. § 9545(b)(1)(ii). Rather, all of the facts contained



and could have been asserted in his first PCRA petition.

                                                                             e

                                           -reasoned opinion thoroughly and

properly disposes of the question of ineffective assistance of counsel.



counsel should attach in the event of further proceedings.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2014




                                    -4-
Circulated 08/25/2014 04:02 PM
Circulated 08/25/2014 04:02 PM
Circulated 08/25/2014 04:02 PM
Circulated 08/25/2014 04:02 PM
Circulated 08/25/2014 04:02 PM